DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 references Formula 1 which was removed from claim 1 in the present amendments and, inadvertently, not copied into claim 10 to account for this removal.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2019/0115555 A1) in view of Serban et al. (US 8,373,063 B2).
	Regarding claim 1, He discloses an organic electroluminescent device comprising an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ 0058);
	wherein the hole injection layer comprises:
	a conductive polymer composite having an acidic group (PEDOT:PSS in ¶ 0065) but does not disclose the inclusion of a compound as claimed. However, it is known in the art to include ampicillin in charge injection layers (Col. 1, Lines 17-35 and Col. 3, Line 52-65 of Serban). There is a benefit to including ampicillin in charge injection layers as it increases electrical performance. It would have been obvious to one having ordinary skill in the art at the time of the invention to include ampicillin (which satisfies Formula 1 of claim 1) in the PEDOT:PSS of the hole injection layer of He for this benefit.

    PNG
    media_image1.png
    393
    719
    media_image1.png
    Greyscale

Structure of ampicillin.
Regarding claims 6 and 7, He discloses that the conductive polymer comprises the claimed mixture (PEDOT:PSS in ¶ 0065).
Regarding claims 8 and 9, the combination of He and Serban does not disclose the specific pH of the composition. However, the composition of the combination is substantially the same as that claimed and should, therefore, have a pH within the claimed ranges. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10, the combination of He and Serban does not disclose the amount of antibiotic used in terms of the mole ratio between the primary amine group and the sulfonic acid ion of the poly(stryenesulfonate). However, there is a benefit to using a small amount of antibiotics as it reduces the cost. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a primary amine group in the compound of Formula 1 (with Formula 1 being the Formula 1 previously claimed) in an amount of 10 moles or less, based on 1 mole of a sulfonic acid ion of the poly(styrenesulfonate) for this benefit.
Regarding claim 14, the organic electroluminescent device is a device for white illumination (¶ 0058).
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. As discussed with Applicant’s Representative in the interview held 5/26/2022, Applicant has incorporated the limitations of previously presented claim 5 into claim 1 but Applicant has not presented any evidence of unexpected results to distinguish over the combination of He and Serban as previously used by the Examiner. Additionally, Applicant's argument that "Serban fails to disclose, or suggest, any benefit of a compound including both a primary amine and a secondary amine" is not found to be persuasive as Serban does disclose such a benefit, as discussed in the Final Rejection. Additionally, Applicant's argument that Serban focused on compositions containing sulfur is not found to be persuasive because each of Applicant's compounds also contain sulfur.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826